Citation Nr: 0209673	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date for a compensable 
evaluation for a shell fragment wound of the right thigh.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1972.

By an April 1992 decision, the RO denied the veteran's claim 
for a compensable rating for a shell fragment wound of the 
right thigh.  By an August 1993 RO decision, it was 
determined that the April 1992 RO decision was clearly and 
unmistakably erroneous to the extent it failed to grant the 
veteran a compensable rating; and the veteran was granted an 
increased rating to 10 percent for his shell fragment wound 
of the right thigh, effective July 30, 1991.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date.  By a September 1996 Board decision, 
it was concluded that the veteran was not entitled to an 
effective date prior to July 30, 1991, for a compensable 
rating for a shell fragment wound of the right thigh.  The 
veteran appealed the Board's September 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2000 Order, the Court vacated the Board's 
September 1996 decision, to the extent it denied the 
veteran's claim for an effective date prior to July 30, 1991, 
for a compensable rating for a shell fragment wound of the 
right thigh, and remanded the matter to the Board.  In 
February 2001, the Board remanded the veteran's claim to the 
RO for further evidentiary development.

Other matters

By an August 2001 RO decision, the veteran was granted a 30 
percent rating as of July 31, 1991.  In a March 2002 
statement, received at the RO, the veteran indicated that he 
was satisfied with the assignment of a 30 percent evaluation 
for his service-connected shell fragment wound of the right 
thigh.  As the veteran has properly withdrawn his appeal for 
a rating higher than 30 percent, this matter is no longer 
before the Board.



FINDINGS OF FACT

1.  The RO received the veteran's original claim of service 
connection for a shell fragment wound of the right thigh on 
May 3, 1973.

2.  By a December 1974 RO decision, service connection for a 
shell fragment wound of the right thigh was granted and a 
noncompensable evaluation was assigned; the veteran was 
properly notified of this outcome and of his appellate 
rights; and he did not appeal.

3.  In July 1991, the veteran filed a claim for a higher 
rating for residuals of a shell fragment wound of the right 
thigh. 

4.  In July 2001, the RO received additional service medical 
records including detailed clinical records which show that 
the veteran sustained a penetrating shell fragment wound of 
the right thigh in service and received extensive treatment 
for such including a period of hospitalization; this evidence 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran's shell fragment wound of the right thigh is 
productive of a moderately severe muscle injury. 


CONCLUSIONS OF LAW

1.  New and material evidence (service records) has been 
submitted to reopen a claim for a higher rating for a shell 
fragment wound of the right thigh.  38 C.F.R. § 3.156 (c) 
(2001).

2.  The criteria for a 30 percent rating for a shell fragment 
wound of the right thigh, as of May 3, 1973, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.156(c), 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5313 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On May 3, 1973, the RO received the veteran's claim of 
service connection for a wound of the right thigh.  By an 
April 1974 RO decision, the claim of service connection was 
denied.  At the time of the April 1974 decision, the 
veteran's clinical service records were incomplete but those 
on file were negative for a shrapnel wound of the right 
thigh.  

(Prior and subsequent to the April 1974 RO decision, attempts 
to secure the veteran's service medical records were made.)
 
Additional service medical records were received in August 
1974, which show that "the veteran sustained a shell fragment 
wound to the right thigh in February, 1968."  A hand written 
clinical record cover sheet reflected that the veteran was 
injured by mortar in February 1968, and that a fragment wound 
of the right thigh with retained foreign body was debrided 
that same day.  The clinical record cover sheet also 
reflected that the wound was debrided again in March 1968 and 
sutured.  A handwritten summary of hospitalization reflected 
that the veteran was admitted for secondary closure of a 
fragment wound of the right mid-thigh, and that the veteran's 
postoperative recovery was "uneventful."  A typed clinical 
record cover sheet reflected that the veteran's diagnosis was 
"fragment wound, right thigh with retained foreign body; no 
artery or nerve involvement." 

An October 1974 VA examination reflects a history that the 
veteran "sustained a shell fragment wound on 2-27-68 in the 
right thigh."  The history further noted that "[m]edical 
records state that a debridement was done of the wound and 
later the wound was closed."  The history further stated that 
the veteran had no symptoms referable to the wound in his 
right thigh since his service discharge.  The examiner noted 
that the veteran had a small scar, two inches in length, 
superficial, which was well-healed, not adherent, and not 
tender.  The diagnosis was residuals of shell fragment wound 
of the right thigh-very, very mild.
 
By a rating decision issued in December 1974, service 
connection for residuals of a shell fragment wound of the 
right thigh was granted and a noncompensable evaluation was 
assigned under Diagnostic Code 7805 for a scar.  In essence, 
compensation was denied.  The veteran was informed of the 
decision and of his appellate rights by a December 1974 
letter.  He did not appeal.

In July 1991, the veteran filed a claim for a higher rating 
for a shell fragment wound of the right thigh.

By an April 1992 RO decision, the veteran's claim for a 
compensable rating for a shrapnel wound of the right thigh 
was denied. 

In May 2001, the veteran was scheduled to undergo a VA 
examination and he failed to report.  He was contacted by RO 
personnel and he indicated he was unwilling to report for the 
examination. 

Additional service medical records were received in July 
2001.  Actual hospital records show that on February 27, 
1968, the veteran sustained a fragment wound of the right 
thigh with a retained foreign body, with no artery or nerve 
involvement.  He was hospitalized from February 27, to March 
10, 1958.  During the course of his hospitalization he 
underwent debridement of his right thigh on February 27 and 
March 5, as well as daily cleansings of his wounds.  It was 
generally noted that he had an uneventful recovery.  Other 
service medical records show that the veteran complained of 
right thigh pain in September 1968 and December 1969.  In 
February 1970, he reported having trouble with his right leg.  
It was noted that he had sustained a previous shrapnel wound.  
In December 1970, he complained of right thigh soreness, and 
he was prescribed medication. 

By an August 2001 RO decision, the veteran was granted an 
increased rating from 10 to 30 percent for his shell fragment 
wound of the right thigh as of July 30, 1991. 

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1993 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the August 1993 rating decision, statement of the case 
(issued in November 1993), and supplemental statements of the 
case (SSOC) (issued in November 1995 and August 2001) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim.  In 
this regard, the Board remanded the veteran's claim in 
February 2001, in part, for the purpose of gathering any 
outstanding service medical records.  Indeed, in response to 
the Board's remand, additional pertinent service medical 
records were associated with the claims file.  In sum, it is 
concluded there is no further VA duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

3.156(c)

When the RO denies a claim and the veteran fails to appeal, 
the claim may not be reopened and reviewed unless new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  (It is acknowledged that the legal 
standard of what constitutes "new and material" evidence 
was recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a).)

By a December 1974 RO decision, the veteran's claim of 
service connection for a shell fragment wound of the right 
thigh was granted and he was assigned a 0 percent rating as 
of May 3, 1973.  The veteran did not appeal the assignment of 
the initial noncompensable rating. 

The evidence before the RO as of December 1974 included some 
but not all of the veteran's service medical records, as well 
as an October 1974 VA examination.  His service medical 
records reflected that he did indeed sustain a shell fragment 
wound of the right thigh but did not detail the type of 
treatment he received.  The VA examination report indicated, 
in pertinent part, that he had a very mild shell fragment 
wound of the right thigh.  In essence, at the time of the 
prior denial, there was evidence showing that the veteran 
sustained a shell fragment wound to the right thigh in 
service, and showing evidence of very mild residuals. 

Evidence submitted subsequent to the RO's December 1974 RO 
decision includes additional service medical records which 
detail the nature of the veteran's treatment following his 
shell fragment wound to the right thigh.  The Board finds 
that these newly submitted service medical records were not 
previously before VA, bear directly and substantially upon 
the specific matter under consideration, and in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim is reopened.  38 C.F.R. 
§ 3.156.

Further, it is noted that "[w]here the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs."  38 C.F.R. 
§ 3.156(c).  

In the instant case, the new and material evidence which 
reopened the previously denied claim (of compensation rather 
than service connection) does indeed consist of service 
department medical records.  As such, the Board concludes 
that the December 1974 RO decision must be reconsidered to 
the extent that it assigned a 0 percent rating for his shell 
fragment wound of the right thigh.  Id.  The Board points out 
that the aforementioned conclusion is consistent with the 
holding in various court cases that determined where a grave 
procedural error occurs in the adjudication of a claim, like 
the failure to obtain service medical records, the finality 
of an RO decision in regard to the claim in which that error 
is made, is vitiated such that the decision is not considered 
final for purposes of a direct appeal.  See Hayre v. West 188 
F.3d. 1327 (Fed. Cir. 1999) and Tetro v. Gober, 14 Vet.App. 
100 (2000).  Unlike Hayre, section 3.156(c) is regulatory and 
provides a basis for reconsideration.

Incidentally, 38 C.F.R. § 3.156(c) is consistent with 38 
C.F.R. § 3.400(q)(2), which specifically addresses the 
effective date of an award based on new and material evidence 
that is comprised of service department records.  Under this 
regulation, the effective date of an award is "[t]o agree 
with evaluation (since it is considered these records were 
lost or mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within 1 year after separation from 
service."

Finally, now that it has been determined that the RO's 
December 1974 decision must be reconsidered, the Board notes 
from the outset "[t]he retroactive evaluation of disability. 
. .must be supported adequately by medical evidence.  Where 
such records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original 
claim."  38 C.F.R. § 3.156(c).  


Rating Criteria for Muscle Disabilities 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's service-connected residuals of a shell fragment 
wound of the right thigh is currently evaluated as 30 percent 
disabling as of July 30, 1991, under 38 C.F.R. § 4.73, 
Diagnostic Code 5313, for injury to muscle group (MG) XIII.  
Muscle Group XIII includes the posterior thigh group, and 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  The functions of 
Muscle Group XIII include extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.

Under Diagnostic Code 5313, for a slight muscle injury, a 
noncompensable evaluation is provided.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.  For a moderate muscle injury, a 10 
percent evaluation is provided.  For a moderately severe 
muscle injury, a 30 percent evaluation is provided.  Finally, 
a 40 percent evaluation is warranted for a severe muscle 
injury. 

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimum scar and slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
should be no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56.

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of the missile.  Palpation should demonstrate 
moderate or extensive loss of deep fascia or of muscle 
substance.  There may be soft or flabby muscles in the wound 
area, and the muscles may not swell or harden normally in 
contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.

It is noted that the regulations for rating muscle injuries 
(38 C.F.R. § 4.73, Diagnostic Code 5301 and 38 C.F.R. § 4.56) 
were revised effective July 3, 1997, while the veteran's 
claim was pending; however, no substantive changes were made.  
See 62 Fed. Reg. 30235-30240 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Analysis

A review of the veteran's service medical records shows that 
he sustained a shell fragment wound to the right thigh on 
February 27, 1968.  As treatment for his condition he was 
hospitalized from February 27, to March 10, 1968.  During the 
course of his hospitalization, his wound was debrided several 
times.  Around the time of his hospital discharge, it was 
noted he had an uneventful recovery, and had sustained a 
fragment wound to the right thigh with a retained foreign 
body, with no artery or nerve involvement.  Subsequently 
dated medical records show intermittent complaints of right 
thigh pain. 

Following the veteran's service discharge, he underwent a VA 
examination in October 1974.  The examination report is 
inadequate and is accorded little probative value.

VA medical records dated in 1991 and 1992 show that the 
veteran complained of increased right thigh pain and it was 
objectively noted that he had tenderness over his shrapnel 
wound.  X-rays were significant for an apparently mobile 
foreign body (which measured 1 centimeter) which was located 
in the soft tissues of his right thigh.  

On VA examination in July 1993, it was noted that there was 
no damage to the tendons, bones, joints, or nerves.  He had a 
slight depression of the wound with a loss of sensation.  It 
was noted that he did not have any marked tissue loss or 
muscle herniation, but there was muscle penetration of the 
right semitendinosus.  It was also noted that he had limited 
range of motion of the right hip and right knee, which was 
probably secondary to his scarring.  

On VA examination in November 1996, it was noted the veteran 
had mild atrophy of the hamstrings and quadriceps on the 
right side, with no obvious deformities or swelling.  A 
stellate scar was noted, which was tender on palpation.  The 
examiner opined that the veteran's retained fragment did not 
directly effect either the hip or knee by direct entry; 
however, there was an effect on the muscle in that he had 
diminished range of motion of the hip in both flexion and 
extension.  It was noted that the veteran's only complaint of 
pain on passive motion was with abduction.  When asked to 
repetitively perform knee bends, he performed such but did 
not utilize his right leg to any great extent.  There was no 
evidence of incoordination and he had normal strength.  
Finally, it was pointed out that his limitations appeared to 
be static not dynamic.

On VA examination in December 1998, it was noted that the 
veteran's had two types of pain of the right thigh; one was 
constant and of an aching nature, and the other had a burning 
quality and was more intermittent in nature.  It was noted 
that the major causes of the pain were from a residual soft 
tissue injury of the right thigh which caused a direct 
limitation of joint function.  It was also noted he had 
hamstring and quadriceps impairment.  Following an 
examination, it was concluded his condition (including pain) 
rendered him unable to perform the duties required of 
employment. 

The veteran sustained a deep penetrating wound to the right 
thigh in February 1968.  He was hospitalized for 1 1/2 weeks 
for treatment of his injury, which included repeated 
debridement.  Medical evidence in the early 1990s, however, 
reflects complaints that are similar to those in service, 
including complaints of right thigh pain and tenderness.  
Further, X-ray evidence of a retained foreign body in the 
right thigh, deep to fascia, a fact noted in the service 
medical records.  More recent medical evidence from the mid-
1990s continues to show that he has right thigh pain.  There 
are numerous objective findings, over the years, of pain on 
palpation of his shell fragment wound.  There is also 
evidence of diminished functional ability, including 
fatigability.  Notably, a November 1996 VA examination 
indicated his residuals had been of a static nature.  
38 C.F.R. § 4.56.  

The RO has determined that the veteran has moderate 
involvement of two muscle groups.  Clearly the retained 
foreign body has been present since service.  The RO assigned 
a 30 percent evaluation based on elevation to moderately 
severe disability because of two moderate injuries.  There is 
no reason to disturb this determination.  The provisions of 
section 3.165(c) provide a basis for reconsideration of a 
prior decision upon the receipt of service records.  The 
veteran was wounded in action and always had a foreign body.  
He has always had involvement of two muscle groups, it just 
took VA decades to obtain an adequate examination; 
regardless, as noted by an examiner, the condition has been 
static.  Such facts warrant the assignment of the compensable 
(30 percent evaluation) during the entire time frame.  

In sum, the Board finds that the evidence supports a finding 
that the veteran's shell fragment wound of the right thigh 
have been moderately severe (based on elevation) as of his 
date of claim in May 1973.  

Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds that the veteran's 
service-connected shell fragment wound of the right thigh is 
shown to have warranted the assignment of a 30 percent rating 
as of May 3, 1973.



ORDER

A 30 percent rating for a shell fragment wound of the right 
thigh is granted as of May 3, 1973.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

